DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 Mar 2021 has been entered.  Claims 22-42 are pending in the application.  Claims 31-32 are currently amended.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 10 Nov 2020.
Response to Arguments
Applicant's arguments filed 10 Mar 2021 have been fully considered but they are not persuasive.
Regarding claim 22 applicant particularly argues that Farrugia et al. (U.S. Pub. 2005/0005937) fails to disclose “generating a waveform”, “identifying a phase of the breath cycle waveform” and “achiev[ing] a determined phase difference between the control signal and the breath cycle waveform” (Pg. 5-7).
Applicant’s arguments place particular emphasis on an understanding of the term “phase” in reference to a waveform and generally indicate the term should be understood using a mathematical or physics understanding of the term as “an instantaneous angular position of the waveform”. Examiner acknowledges this as one understanding of the term “phase”. However, it is respectfully submitted that the specification of the instant application also uses the term “phase” for the purposes of distinguishing between “exhale and inhale phases” (e.g. ¶0057). Thus, the term “phase” as used in the claims cannot be restricted in understanding to solely a mathematical conception of 
Farrugia discloses “generating a breath cycle waveform” as at least illustrated by the flow signal curve illustrated in Fig. 2 which is a breath waveform continuing over multiple periods of inhalation and exhalation. Farrugia discloses “identifying a phase of the breath cycle waveform” based at least on the discussion in ¶0088 of detecting exhalation. Note that in this reading the “phase” of the breath cycle waveform is read as either inhalation or exhalation, which is in agreement with the similar use of “phase” in ¶0057 of the specification of the instant application. Farrugia discloses “achiev[ing] a determined phase difference between the control signal and the breath cycle waveform” based at least on the discussion in ¶0085 of predicting an inhalation in advance which causes a phase difference of initiating inhalation at the blower while the patient is still in exhalation. Note again that the “difference” in phases is read here as inhalation vs. exhalation.
It is again reiterated that applicant is encouraged to amend the claim language to limit the term “phase” to only being understood in a mathematical manner if that is what is truly intended, while ensuring new matter is not introduced into the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22-24, 27-31, 33, 35-36, and 39-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrugia et al. (U.S. Pub. 2005/0005937, henceforward “Farrugia”).
Regarding claim 22, Farrugia discloses a respiratory therapy apparatus (Fig. 1), comprising: a blower (#12; ¶0048) for generating an air flow for a patient, the blower being associated with a blower motor (#10; ¶0048), wherein the blower motor is configured to be driven by a control signal (from #24; ¶0048); one or more sensors (#28, 30, 32, 34; ¶¶0048-0049) configured to measure at least a flow rate of the air flow (¶0048); and a control system (#14; ¶¶0049-0050) configured to: detect a breath cycle (e.g. Fig. 2; ¶0068) of the patient by: receiving a first input comprising one or more flow rate measurements from the one or more sensors (Fig. 2 flow signal), receiving a second input comprising one or more pressure measurements from at least one pressure sensor (Fig. 2 pressure signal) or one or more motor speed measurements associated with the blower motor, and generating a breath cycle waveform using at 
Regarding claim 23, Farrugia discloses the control system is further configured to phase-shift the control signal based upon a system delay between the control signal being received by the blower motor and the resulting air flow being sensed (¶¶0085, 0088 – predicts so it can begin early to counteract time delay).
Regarding claim 24, Farrugia discloses the control system is further configured to phase-shift the control signal, such that the control signal pre-empts the breath cycle waveform by a set amount of time (¶0088 – time relative to exhalation cycle duration).
Regarding claim 27, Farrugia discloses the control signal is phase-locked to the breath cycle waveform (¶0088 – relative to exhalation cycle duration).
Regarding claim 28, Farrugia discloses the breath cycle waveform is used to calculate a patient breath rate (¶0050).
Regarding claim 29, Farrugia discloses a magnitude of the control signal is determined based at least in part upon an amplitude of the breath cycle waveform (Fig. 
Regarding claim 30, Farrugia discloses the second input is the one or more motor speed measurements associated with the blower motor (#32; ¶0048).
Regarding claim 31, Farrugia discloses the breath cycle waveform is generated using the received flow rate and the one or more motor speed measurements (e.g. Fig. 2).
Regarding claim 33, Farrugia discloses the one or more motor speed measurements are determined based at least in part upon one or more blower motor parameters (#32; ¶0048).
Regarding claim 35, Farrugia discloses the control system is configured to detect the breath cycle by receiving a third input, the third input comprising the one or more pressure measurements from the at least one pressure sensor (#30; ¶0049).
Regarding claim 36, Farrugia discloses the second input is the one or more pressure measurements from the at least one pressure sensor (#30; ¶0049).
Regarding claim 39, Farrugia discloses the respiratory therapy apparatus is configured for use in a sealed respiratory system (using #18; ¶0048).
Regarding claim 40, Farrugia discloses the respiratory therapy apparatus is configured to adjust the speed of the blower motor to achieve a predetermined pressure of the sealed respiratory system based on the one or more pressure measurements from the at least one pressure sensor (¶0049).
Regarding claim 41, Farrugia discloses the respiratory therapy apparatus is configured to be coupled with a non-invasive ventilation mask (#18; ¶0048).
Regarding claim 42, Farrugia discloses the at least one pressure sensor is located in the non-invasive ventilation mask, or a manifold connecting the non-invasive ventilation mask to a patient breathing conduit, or within the patient breathing conduit, or within a housing of the respiratory therapy apparatus (Fig. 1; ¶0048).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al. (U.S. Pub. 2005/0005937, henceforward “Farrugia”) in view of Barker et al. (U.S. Pub. 2015/0059745, henceforward “Barker”).
Regarding claim 25, Farrugia fails to disclose the one or more sensors comprises an ultrasonic sensor assembly.
Barker teaches a respiratory assistance apparatus (Fig. 3) including one or more sensors (Fig. 25) comprising an ultrasonic sensor assembly (¶¶0150-0151). Barker teaches an ultrasonic sensor assembly as providing the benefit of detecting gas concentrations within the gas stream which can either be provided to a user or used as feedback by the respiratory assistance apparatus (¶¶0155-0158).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Farrugia the one or more sensors comprises an ultrasonic sensor assembly in order to provide the benefit of detecting gas concentrations within the gas stream which can either be provided to a user or used as feedback by the respiratory assistance apparatus in view of Barker. It is noted that there is no direct link between the recitations of the instant claim and the functionality recited in claim 22.
Regarding claim 26, Farrugia fails to disclose the one or more sensors further comprises a heated temperature sensing element.
Barker teaches a respiratory assistance apparatus (Fig. 3) including one or more sensors (Fig. 25) comprising a heated temperature sensing element (¶0132). Barker 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Farrugia the one or more sensors comprises a heated temperature sensing element in order to provide the benefit of specifying a particularly effective form of flow rate sensor for use in a respiratory apparatus in view of Barker.
Claim(s) 32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al. (U.S. Pub. 2005/0005937, henceforward “Farrugia”) in view of Fleming et al. (U.S. Pub. 2015/0136136, henceforward “Fleming”).
Regarding claim 32, Farrugia fails to disclose the breath cycle waveform is generated based at least in part upon a calculated patient flow, wherein the patient flow is based upon a system leak calculated using the received flow rate measurement and the one or more motor speed measurements.
Fleming teaches a respiratory treatment apparatus (Fig. 1) and teaches using motor current measurements in order to determine a system leak (¶0040). One having ordinary skill in the art would obviously consider motor speed and motor current as directly related variables which can be derived from each other by known equations. Further, one having ordinary skill in the art would recognize the common equation in respiratory systems that patient flow is equal to the difference between delivery flow and leak flow. Thus, the determination of leak flow would obviously lead one having ordinary skill in the art toward a further calculation to determine patient flow. Fleming teaches analyzing motor signals as providing the benefit of deriving an indication of a base level 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Farrugia a system leak calculated using the received flow rate measurement and the one or more motor speed measurements in order to provide the benefit of deriving an indication of a base level of leak flow which may be either deliverable from a patient interface and/or due to fitting issues with the system in view of Fleming. One having ordinary skill in the art would then have further considered it prima facie obvious to have used the system leak in order to have calculated patient flow based upon common respiratory system equations and for the purpose of calculating a more precise measure of flow received by the patient.
Regarding claim 34, Farrugia discloses the blower motor comprises a brushless motor (¶0048).
Farrugia is silent as to whether the brushless motor is a brushless DC motor.
Fleming teaches a respiratory treatment apparatus (Fig. 7b) including a brushless DC motor (¶0075). The respiratory treatment apparatus of Fleming is from the same general category of CPAP device as Farrugia and indicates that one having ordinary skill in the art would have considered it prima facie obvious to have selected a DC form for the brushless motor of Farrugia.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Farrugia the 
Regarding claim 37, Farrugia is silent as to whether the respiratory therapy apparatus is a respiratory high flow therapy apparatus. The term “high flow therapy” is understood in light of the discussion in ¶0037 of the published copy of the instant application which indicates a minimal flow rate of at least 1 L/min.
Fleming teaches a respiratory treatment apparatus (Fig. 7b) and teaches that CPAP treatment is known to be provided at flow rates of up to 180 L/min (¶0003). As Farrugia is a CPAP apparatus one having ordinary skill in the art would have considered it prima facie obvious for Farrugia to be used with flow rates common to CPAP devices. It is noted that flow rates much lower than the maximum flow rate discussed by Fleming will satisfy a broadest reasonable interpretation of “high flow therapy” in light of the specification of the instant application (as cited above).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Farrugia the respiratory therapy apparatus is a respiratory high flow therapy apparatus as Fleming teaches known flow rates of CPAP usage falling within a range which is readable as high flow therapy in light of the specification of the instant application.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al. (U.S. Pub. 2005/0005937, henceforward “Farrugia”) in view of Tatkov et al. (U.S. Pub. 2016/0121063, henceforward “Tatkov”).
Regarding claim 38, Farrugia fails to disclose the respiratory therapy apparatus is configured for use in a non-sealed respiratory system.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Farrugia the respiratory therapy apparatus is configured for use in a non-sealed respiratory system in order to provide the benefit of allowing use of the system when providing high flow therapy to treat Cheyne-Stokes breathing in view of Tatkov.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785